DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 10 is objected to because of the following informalities: 	a) In claim 10 line 5, please change “causing the processor to perform the steps of” to –causing the processor to perform the steps of:--.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation "wherein the training process" in claim 5 line 1.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous recitation for any training process.  Claims 1 and 2 (on which claim 5 depends from) mention a “trained model” and “a trained generative flow neural network” respectively, but there is no clear indication of any “training process” or whether any such training process necessarily relates to the trained model.  Appropriate correction/clarification is requested.	Dependent claims 6-8 depend from claim 5 and are rejected for at least the same reasons as given for claim 5. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 10-14, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noone (US Pat. Pub. 2020/0166909).
	In regards to claim 1, Noone teaches a method for analyzing a part (Noone abstract, paragraph [0002], and paragraph [0004] teach a method for using machine learning to analyze a part in a manufacturing process) comprising:
	providing an initial micrograph of a part to a trained model (Noone paragraphs [0004]-[0005] and [0032]-[0033] teach providing a training data set including in-process inspection data (as an initial data set) to a machine learning algorithm (trained model), and Noone Figs. 16A-16C, paragraphs [0005], [0199]-[0207], and [0278] teach a variety of non-destructive inspection processes that can be used to provide the inspection data as a micrograph image capable of measuring dimensions and displacements with nanometer precision);
	providing a data set representative of operating conditions of the part to the trained model (Noone paragraphs [0004] and [0032]-[0033] teach providing real-time process characterization data 
	outputting an expected state of the part from the trained model based at least in part on the input data set and the initial micrograph (Noone paragraphs [0009], [0032], and [0036] teach the machine algorithm (trained model) outputting a classification output (expected state) of the manufactured object part indicating whether a not defects are detected).

	In regards to claim 10, Noone teaches a tool for monitoring a part condition (Noone abstract, paragraph [0002], and paragraphs [0004]-[0005] teach an automation tool using machine learning to analyze a part in a manufacturing process) comprising:
	 a computerized device including a processor and a memory (Noone paragraphs [0262]-[0266] teach the a computer system device including a processor and memory); 
	at least one of a camera and an image input (Noone paragraphs [0009], [0036], and [0221] teach at least one of a camera and an image input for feeding in the imaged process characterization data into a machine learning algorithm) ;
	 a network connection configured to connect the computerized device to a data network (Noone paragraph [0040] teaches where the computerized system is linked over different workspaces and/or different worksites over a data network such as a local area network);
 	wherein the memory stores instructions for causing the processor to perform the steps (Noone paragraph [0265]) of
		providing an initial micrograph of a part to a trained model (Noone paragraphs [0004]-[0005] and [0032]-[0033] teach providing a training data set including in-process inspection data (as an initial data set) to a machine learning algorithm (trained model), and Noone Figs. 16A-16C, paragraphs 
		providing a data set representative of operating conditions of the part to the trained model (Noone paragraphs [0004] and [0032]-[0033] teach providing real-time process characterization data measured by one or more sensors (representative of operating conditions) as input to the machine learning algorithm (trained model) that has been trained using the training data set including the initial micrograph inspection data); and
		 outputting an expected state of the part from the trained model based at least in part on the input data set and the initial micrograph (Noone paragraphs [0009], [0032], and [0036] teach the machine algorithm (trained model) outputting a classification output (expected state) of the manufactured object part indicating whether a not defects are detected).

	In regards to claim 11, Noone teaches wherein the initial micrograph is an actual micrograph of a part (Noone Figs. 16A-16C and paragraphs [0199]-[0207] and [0278] teach carrying out non-destructive inspection to generate actual micrographs (Figs. 16A-16C) of a part) and is received at the computerized device through the at least one of the camera and the image input (Noone paragraph [0221] teach the inspection images may be provided by cameras to provide data  on electromagnetic radiation that is reflected, scattered, absorbed, transmitted, or emitted by the object part, and is received at the processor of the computerized system).

	In regards to claim 12, Noone teaches wherein the initial micrograph is an image generated by the camera (Noone Figs 16A-16C and paragraphs [0221] and [0278] teach where an initial in-process inspection image is a micrograph image that may be generated by a camera).

	In regards to claim 13, Noone teaches wherein the initial micrograph is one of a surface image of the part (Noone paragraph [0037] teaches where the in-process inspection image (initial micrograph) may be of a surface image), an internal image of the part (Noone paragraph [0202] teaches where the image from the inspection process may be of a component’s internal structure), and a non-destructive image of the part microstructure (Noone paragraph [0199] teaches where the inspection image includes non-destructive inspection to analyze the properties of the material of the part).

	In regards to claim 14, Noone teaches wherein the data set representative of the operating conditions is a set of sensor data received from an aircraft controller, and is received through a data input of the tool (Noone paragraphs [0004], [0006], and [0008] teaches where the data set representative of the operating conditions is post-build inspection sensor data for rocket engine (aircraft) parts as received by a processor (aircraft controller) through a machine learning algorithm input of the automation tool).

	In regards to claim 16, Noone teaches wherein the memory further stores instructions configured to cause the processor (Noone paragraph [00265]) to update a learning population of the trained model (Noone paragraph [00248] teaches where the training data set (learning population) of the machine learning algorithm (trained model) of an artificial neural network is continuously updated).

	In regards to claim 17, Noone teaches further comprising a product life management system connected to the data network (Noone paragraphs [0005] and [0217] teach a manufacturing apparatus as a product life management system connected to the data network and configured to make control adjustments in the manufacturing process to improve the product life of manufactured parts). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Noone (US Pat. Pub. 2020/0166909) as modified by Chai (US Pat. Pub. 2017/0364792).
	In regards to claim 2, Noone teaches wherein the trained model is a neural network (Noone paragraph [0225], [0244], and [0248] teach where the machine learning algorithm (trained model) is a trained neural network).
	Noone fails to expressly teach where the trained model is a trained generative flow neural network.
	Chai paragraph [0056] teaches where generative deep neural networks (DNNs) may be applied to data to generate outputs that can be used to optimize or otherwise manage operations of the computing devices and/or their components, where a generative model may be used to randomly generate deep learning values given hidden parameters.  Chai paragraph [0073] teaches where the 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Chai because the use of a trained generative flow neural network provides a more powerful learning algorithm that can generate deep learning values given hidden values.  Therefore since Noone allows for any variety of machine learning algorithms to be used (see Noone paragraph [0225]), it would be advantageous to use a known generative flow neural network as a machine learning algorithm for optimizing operations of monitored component parts in a system.  

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noone (US Pat. Pub. 2020/0166909) as modified by Johnson (US Pat. Pub. 2017/0323231).
	In regards to claim 9, Noone teaches the method as explained in the rejection of claim 1 above.	Noone fails to expressly teach further comprising determining a predicted life of the part based on the expected state of the part and determining a maintenance schedule for the part based on the predicted life of the part.
	Johnson paragraph [0040] teaches where each piece of equipment is individually modeled with respect to its state estimation, including life and efficiency states, and paragraph [0121] teaches where the failure or degradation state of subcomponents are determined by one or more models trained data driven models.  Johnson paragraph [0083] teaches where the state condition refers to one or more of physical apparatus damage, remaining useful life, efficiency, reliability, shape, surface roughness measurement, crack length or depth or other physical aspect of an industrial system in whole or in part. Johnson paragraph [0041] teaches where these models can be used to understand the actual 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson to further include determining a predicted life of the part in order to provide a more complete picture of the actual performance of the equipment in its operating environment.  Therefore it would be advantageous to further know the remaining useful life of the part in order to provide better forecasts for scheduling maintenance.  

Allowable Subject Matter
9.	Claims 3-4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:	Claim 3 contains allowable subject matter because the closest prior art, Noone (US Pat. Pub. 2020/0166909) fails to anticipate or render obvious the method wherein the expected state of the part includes at least one simulated micrograph of the part, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 5 contains allowable subject matter because the closest prior art, Noone (US Pat. Pub. 2020/0166909) fails to anticipate or render obvious the method wherein the training process includes generating a plurality of artificial material samples based on a plurality of authentic samples, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 15 contains allowable subject matter because the closest prior art, Noone (US Pat. Pub. 2020/0166909) fails to anticipate or render obvious the tool wherein the expected state of the part includes a simulated micrograph, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Dependent claim 4 depends from claim 3 and contains allowable subject matter for at least the same reasons as given for claim 3.  Dependent claims 6-8 depend from claim 5 and contain allowable subject matter for at least the same reasons as given for claim 5.

Pertinent Art
11.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
D.	Vandike et al. (US Pat. Pub. 2018/0268288) discloses Neural Network for Steady-State Performance Approximation.
E.	Liu et al. (US Pat .Pub 2013/0080984) discloses Process Aware Metrology.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        10/22/2021